In the
United States Court of Appeals
For the Seventh Circuit

No. 97-4192

JAMES E. FULLER,

Petitioner-Appellant,

v.

LINDA A. DILLON, PATTI WILSON, JOHN ZIELINSKI,
DOCTOR VALLABHANENI and DOCTOR VIDAL,

Respondents-Appellees.



Appeal from the United States District Court
for the Southern District of Illinois
No. 94 C 92--James L. Foreman, Judge.


Argued October 25, 2000--Decided January 10, 2001



  Before COFFEY, DIANE P. WOOD, and WILLIAMS, Circuit
Judges.

  Coffey, Circuit Judge. On January 7, 1994, James
Fuller, an inmate formally confined at Menard
Psychiatric Center (MPC),/1 filed suit under 42
U.S.C. sec. 1983 alleging that he was wrongfully
administered psychotropic medication against his
will. Specifically, Fuller claimed that his due
process rights were violated because the decision
to medicate him against his will was not
accompanied by adequate procedural protections as
required by the United States Constitution./2
Fuller sought $1.5 million and a transfer to a
medium or minimum security prison. The district
court granted summary judgment in favor of the
defendants/3 on qualified immunity grounds. The
judge also concluded that defendants Dillon and
Wilson were entitled to summary judgment because
of their lack of personal involvement in the
decision to medicate Fuller. The judge denied
Fuller’s request for injunctive relief as moot.
We affirm.

I.   BACKGROUND
A.   Fuller’s Forced Medication

  On August 5, 1992, Fuller was placed at MPC
because he had attempted to set himself on fire
and was experiencing auditory hallucinations./4
Dr. Vallabhaneni, the psychiatrist who treated
Fuller at MPC, found that Fuller was "suffering
from a serious mental illness with a diagnosis of
delusional disorder, paranoid, with a
differential diagnosis of paranoid
schizophrenia." In October 1992, Fuller was once
again transferred to MPC "due to paranoid
delusions that he was being poisoned, presenting
himself in an inappropriate fashion by remaining
undressed, experiencing auditory hallucinations,
and attempt (sic) to burn himself alive by
putting a sheet over his head and lighting
it."/5

  On February 18, 1993, after Fuller refused to
voluntarily take psychotropic medication, Dr.
Vallabhaneni wrote to the Treatment Review
Committee recommending that Fuller be
involuntarily medicated with psychotropic
medication because Fuller was "becoming very
paranoid," "gravely disabled," and "likely to .
. . pose harm to self or others." According to
Dr. Vallabhaneni, the forced psychotropic
medication "may help [Fuller] relieve his
paranoid delusions."

  On February 22, 1993, the Treatment Review
Committee, consisting of defendants Zielinski and
Dr. Vidal, met to review Dr. Vallabhaneni’s
forced medication recommendation. At the February
22nd hearing, Fuller "presented himself to the
Committee in a very polite and appropriate
fashion" and challenged Dr. Vallabhaneni’s
recommendation to force him to undergo
psychotropic medication on the grounds that the
doctor did not speak with him for more than five
minutes on any one occasion and that sometimes
Dr. Vallabhaneni was unable to remember Fuller’s
name. Fuller further argued, incorrectly, that he
had no history of violent episodes (he twice
tried to kill himself by lighting himself on fire
(once by putting a sheet over his head and
lighting it)). Finally, Fuller explained that his
opinion that Dr. Vallabhaneni was the Anti-Christ
was only a religious belief and that such beliefs
did not harm any one.

The Committee concluded that Fuller had no
insight into his mental illness nor into his need
for medication. The administration of enforced
medication is without doubt in the inmate’s best
interests. Without the medication the inmate will
continue to deteriorate. It is believed that a
substantial risk exists that physical harm will
be inflicted by the inmate upon himself and/or
others as has been evidenced by his behavior
during his psychotic episodes.

* * *

Though the inmate is not displaying any florid
symptoms of psychosis at this point, his letters
clearly indicate that he is delusional and
paranoid and somewhat agitated in his beliefs. It
is thus believed that such symptoms are prodromal
to his deteriorating to a more severe state.

  After the Committee approved Dr. Vallabhaneni’s
decision, Fuller was forcibly administered
psychotropic medication, and although he filed a
written appeal to Dr. Shansky, the Illinois
Department of Corrections Medical Director, no
written decision by Dr. Shansky was ever
produced./6

B. Illinois’ Forced Administration of Psychotropic
Medication

  If prison officials in the State of Illinois
determine that an inmate is in need of forced
psychotropic medication, prison medical staff
must follow the guidelines set forth in the
Illinois Administrative Code. Pursuant to Ill.
Admin. Code 20 sec. 415.70 (2000), prison
officials may administer psychotropic medication
as follows:

a) Administration of Psychotropic Medication

1) Psychotropic medication shall not be
administered to any committed person against his
or her will or without the consent of the parent
or guardian of a minor who is under the age of 18
and confined in the Juvenile Division, unless:

  A) A psychiatrist, or in the absence of a
psychiatrist a physician, has determined that:

    i) The committed person suffers from a
mental illness or mental disorder; and

    ii) The medication is in the    medical
interest of the committed person;   and
    iii) The committed person is    either gravely
disabled or poses a likelihood of   serious harm to
self or others; and

  B) The administration of such medication has
been approved by the Treatment Review Committee
after a hearing (see subsection (b) of this
Section).

* * *

b) Treatment Review Committee Procedures

  The Treatment Review Committee shall be
comprised of two members appointed by the Chief
Administrative Officer, both of whom shall be
mental health professionals and one of whom shall
be a physician. One member shall serve as
Chairperson of the Committee. Neither of the
Committee members may be involved in the current
decision to order the medication. The members of
the Committee shall have completed a training
program in the procedural and mental health
issues involved which has been approved by the
Agency Medical Director.

* * *

c) Review by Agency Medical Director

1) If the committed person appeals the Treatment
Review Committee’s decision, staff shall continue
to administer the medication as ordered by the
physician and approved by the Committee while
awaiting the Agency Medical Director’s decision
on the appeal.

  The following series of events must occur,
under the Illinois Administrative Code, before
prison officials are authorized to administer
psychotropic medication against an inmate’s will.
Initially, a psychiatrist or physician must
conclude that: 1) the inmate was suffering from
a mental illness or mental disorder; 2) the
medication is in the prisoner’s medical interest;
and 3) the inmate is either gravely disabled or
poses a likelihood of serious harm to self or
others. Ill. Admin. Code 20 sec.
415.70(a)(1)(A)(i)-(iii). Second, the inmate,
under Ill. Admin. Code 20 sec. 415.70(a) (1)(B),
is entitled to a second level of review of the
decision to forcibly medicate him in the form a
hearing before the Treatment Review Committee,
comprised of two mental health professionals (one
of which must be a physician). Ill. Admin. Code
20 sec. 415.70(b). If the Committee agrees with
the treating doctor, the inmate is immediately
subjected to forced medication. However, after
forced medication has started, the inmate-patient
is entitled to a third level of review under
Illinois law; within five days, the inmate may
appeal the decision to forcibly medicate him to
the Medical Director of the Illinois Department
of Corrections. Ill. Admin. Code 20 sec.
415.70(c) et seq.

II. ANALYSIS
A. The Decision to Forcibly Mediate Fuller

  On appeal, Fuller argues that the decision to
forcibly medicate him violated his due process
rights for two reasons. Initially, he alleges
that Illinois’ procedure for forced medication is
facially unconstitutional because, according to
Fuller, it does not provide for administrative
review until after the medication has been
administered. The second claim Fuller makes is
that prison officials violated his due process
rights by failing to follow Illinois state
procedure before medicating him.


 1. Whether Illinois Requires Administrative
Review

  Fuller’s first claim, that Illinois does not
require administrative review before a prisoner
is forcibly medicated, is based on his faulty
premise that the initial decision to medicate him
came from the Treatment Review Committee.
However, as section 415.70 and the record clearly
establish, the initial decision to medicate
Fuller was made by his treating psychiatrist, Dr.
Vallabhaneni, and not by the Treatment Review
Committee.

  On February 18, 1993, Dr. Vallabhaneni wrote to
the Chairman of the Treatment Review Committee
and stated that, after examination and treatment,
he had found Fuller to be in need of psychotropic
medication on an involuntary basis because he: 1)
had become very paranoid; 2) remained seclusive
and suspicious; 3) posed a likely threat of harm
to self or others; and 4) was gravely disabled.
Dr. Vallabhaneni also wrote that Fuller was
suffering from delusional disorder and that
medication was in Fuller’s best interest because
it may "help him relieve his paranoid delusion."
Thus, the record clearly establishes that Dr.
Vallabhaneni was the individual who was
responsible for the initial decision to medicate
and not, as Fuller would have us conclude, the
Treatment Review Committee./7 We are convinced
that Dr. Vallabhaneni’s letter to the Committee
complied with the requirements of section 415.70.
Fuller’s argument that the decision to medicate
him was unconstitutional because there was no
administrative review is without merit because
the Treatment Review Committee did, in fact,
review and approve Dr. Vallabhaneni’s decision to
medicate Fuller.

 2.   The Third Level Of Review

  On appeal, Fuller also argues that the district
court’s grant of summary judgment to the
defendants was improper because Dr. Shansky
failed to issue a decision with regard to
Fuller’s forced medication. Fuller argues that
Dr. Shansky’s failure rendered the decision to
forcibly medicate him a violation of the United
States Constitution. As stated earlier in the
opinion, Dr. Shansky, upon Fuller’s appeal to
him, was to provide another level of review by
reviewing the Treatment Review Committee’s
approval of Dr. Vallabhaneni’s decision to
medicate Fuller. However, Dr. Shansky failed to
issue a decision as to whether Fuller needed
psychotropic medication. Fuller argues that this
amounted to a violation of his due process
rights.

  Initially, it is important to note that the
failure of the prison officials to follow state
administrative rules is not a denial, in and of
itself, of one’s due process rights. Osteen v.
Henley, 13 F.3d 221, 225 (7th Cir. 1993); see
also Gilmore v. Taylor, 508 U.S. 333 (1993);
Estelle v. McGuire, 502 U.S. 62 (1991). It is
also important to understand that when reviewing
decisions based on qualified immunity, we must
determine whether the defendant’s actions were
objectively reasonable in light of the clearly
established law at the time of their actions.
Conn v. Gabbert, 119 S. Ct. 1292, 1295 (1999);
Harlow v. Fitzgerald, 457 U.S. 800, 812 (1982).
Thus, in this case, we must determine whether a
reasonable prison official could have believed
that, when taking into account all the
circumstances regarding Fuller’s case history
including his previous psychiatric examinations
and treatment, it was proper to medicate Fuller
against his will without a decision from Dr.
Shansky. Anderson v. Creighton, 483 U.S. 635,
639-41 (1987).

  In Sullivan v. Flannigan, 8 F.3d 591 (7th Cir.
1993), this court examined the State of Illinois’
forced medication regulations in light of the
Supreme Court’s decision in Washington v. Harper,
494 U.S. 210 (1990). In Sullivan, 8 F.3d at 598,
this court stated that:

Harper emphasized several aspects of an inmate’s
right to refuse drug treatment. First, to
administer involuntary treatment the state must
find that medication is in the prisoner’s medical
interest (independent of institutional concerns).
494 U.S. at 227, 110 S. Ct. at 1039. Second, the
tribunal or panel that reviews a treating
physician’s decision to prescribe forced
medication must exercise impartial and
independent judgment, taking account of the
inmate’s best interest. Id. at 222, 233, 110 S.
Ct. at 1036, 1042; compare id. at 250-53, 110 S.
Ct. at 1051-53 (Stevens, J., dissenting). Third,
the prisoner must be able to argue capably before
a review tribunal that he does not need forced
medication. Id. at 233, 110 S. Ct. at 1042. If
the state failed to meet these requirements in a
particular case, the prisoner could argue that he
was denied Harper’s protections.

As in Sullivan, all three requirements of Harper
were complied with in this case.

  First, both Dr. Vallabhaneni and the Treatment
Review Committee opined that the decision to
forcibly medicate Fuller was in his best
interest. In fact, we neither read the briefs nor
the record in this case to suggest that anyone,
besides Fuller, even contends that the decision
to medicate Fuller was not in his best interest.
Nor do we believe that such an argument could be
made. Initially, Fuller fantasized and believed
Dr. Vallabhaneni to be the Anti-Christ.
Additionally, he, according to the Treatment
Review Committee’s notes, previously tried to
escape from prison based on instructions from
Satan. Furthermore, Fuller thought he was being
poisoned, experienced auditory hallucinations,
and tried to kill himself on two occasions by
lighting himself on fire. We are of the opinion
that Dr. Vallabhaneni and the Committee acted
well within their discretion in concluding that
Fuller was suffering from a mental illness and in
need of forced medication. Because Fuller refused
to take medicine voluntarily, authorities, in
order to protect him, other inmates, and MPC
personnel and property, were forced, with the
approval of the Treatment Review Committee, to
administer psychotropic medication.

  Under Harper and Sullivan, there must also be
an independent tribunal that evaluates the
decision to forcibly medicate a prisoner. In this
case, the Treatment Review Committee satisfied
this requirement. The Committee, comprised of
Zielinski and Dr. Vidal, met and reviewed Dr.
Vallabhaneni’s decision to medicate Fuller./8
The Committee’s written decision evidences a
thorough understanding of the issues in the case
and also that it was fully apprised of Dr.
Vallabhaneni’s diagnosis, Fuller’s arguments, as
well as Fuller’s psychiatric history. We are of
the opinion that the Committee exercised
"impartial and independent judgment" and took
Fuller’s "best interest" into account when
deciding to approve the decision to forcibly
medicate Fuller.

  Finally, the third factor that the state must
satisfy before attempting to forcibly medicate an
inmate is to allow the prisoner the opportunity
"to argue capably before a review tribunal that
he does not need forced medication." Sullivan, 8
F.3d at 598. According to the Treatment Review
Committee, Fuller was given the opportunity at
the time of his hearing in front of the
Committee. At that time, Fuller "presented
himself to the Committee in a very polite and
appropriate fashion" and was aided by Staff
Assistant Larry Whittenburg. Furthermore,

[i]nmate Fuller challenged the doctor’s decision
to place him on enforced medications claiming
that the doctor does not speak to him for more
than five minutes and on occasion doesn’t even
know his name. He also claimed that the doctor’s
allegations that he is seclusive, is
deteriorating, and is in danger of hurting
himself and others is not valid. He states that
he maintains contact with his family and that he
is not deteriorating and that he is not
demonstrating any suicidal or aggressive
behaviors. He states that if he is suspicious it
is only that he is suspicious of Dr.
Vallabhaneni. Inmate Fuller stated that he was in
Segregation because he was cited for escape
because he was in an area he was not supposed to
be. He also explained that he was transferred to
Menard Psychiatric Center because he had bugged
up and that he had made some attempts to kill
himself. Inmate Fuller requested that Sgt.
Spiller be contacted as a witness to testify that
he has been behaving himself while in
Segregation. Upon question about the letter that
had been sent to Dr. Vallabhaneni (calling him
the Ant-Christ), inmate Fuller explained that
those were just his religious beliefs and that
such beliefs harm no one.

The fact that the Treatment Review Committee did
not agree with Fuller’s arguments and ultimately
approved the decision to forcibly medicate
Fuller, does not change the fact that the State
of Illinois provided Fuller with an opportunity
to "argue capably" that forced medication was
unnecessary. Furthermore, the fact that Fuller
was lucid at the time of the hearing does not
call into question the fact that psychotropic
medication is an effective means of controlling
one’s violent thoughts and actions, and it is
well-accepted that psychotic people often have
lucid moments for significant periods of time.
See, e.g., Paul F. Stavis, The Nexum: a Modest
Proposal for Self-guardianship by Contract: a
System of Advance Directives and Surrogate
Committees-at-large for the Intermittently
Mentally Ill, 16 Journal of Contemporary Health
Law and Policy 1 (1999); Robert C. Schwartz,
Symptomatology and Insight in Schizophrenia, 82
Psychological Reports 227 (1998).

  We are of the opinion that the prison officials
followed the mandate of Harper and Sullivan
before proceeding to medicate Fuller without his
consent. Nothing in the Constitution, Supreme
Court caselaw, or other federal court caselaw
suggests that Fuller was constitutionally
entitled to a third level of review from Dr.
Shansky before he was forcibly medicated. We
agree with the trial judge and conclude that the
defendants are entitled to qualified immunity
regardless of the fact that Dr. Shansky failed to
issue a decision regarding Fuller’s appeal./9

B.   Injunctive Relief
  In addition to the $1.5 million in damages
Fuller requested, he also sought injunctive
relief in the form of a transfer to a medium or
minimum security prison. The trial judge denied
Fuller’s request for injunctive relief as moot
because Fuller was no longer housed at MPC and
had not been subjected to forced medication since
July 20, 1995. We agree with the decision of the
trial judge because Fuller has already received
the injunctive relief he requested--a transfer to
another prison. According to Fuller’s affidavit,
he was transferred from MPC to MCC on July 20,
1995. Furthermore, as of July 20, 1995, Fuller
admits that he has not been forcibly medicated.
Finally, and although we certainly do not condone
the fact that Dr. Shansky never issued a decision
with regard to Fuller’s appeal, we are of the
opinion that the defendants substantially
complied with the due process clause before
medicating Fuller and that it is unlikely that if
Fuller was once again subjected to forced
medication (he admits that he has not been for
over five years) that his appeal to the Medical
Director of the Illinois Department of
Corrections would be lost.

  The decision of the district court is

AFFIRMED.

/1 Fuller is now housed at Menard Correctional
Center (MCC).

/2 Fuller also claimed that his eighth amendment
rights were violated because the decision to
forcibly medicate him against his will
constituted cruel and unusual punishment. On
appeal, Fuller has dropped this argument.

/3 Fuller’s complaint named as defendants: 1) Linda
Dillon, former warden of MPC; 2) Patricia Wilson,
former assistant warden and current warden of
MPC; 3) John Zielinski, the Clinical Services
Supervisor at MPC; 4) Dr. David Vidal, the
Medical Director of MPC; and 5) Dr. N.
Vallabhaneni, Fuller’s treating psychiatrist at
MPC.

/4 Although the record is less than clear, it
appears that Fuller was originally transferred to
MPC on August 5, 1992, from Pontiac Correctional
Center (PCC) where he was serving a criminal
sentence. Whether Fuller was transferred from PCC
or MCC on October 31, 1992, is also unclear from
the record. According to the Treatment Review
Committee, Fuller was also originally transferred
from PCC because he was caught trying to escape
and told the prison psychiatrist that the devil
told him to do it.
/5 At some point not disclosed in the record, Fuller
wrote a letter to Vallabhaneni and called him the
"Anti-Christ."

/6 The State of Illinois admits in their brief that
"there exists nothing in the record to suggest an
explanation for the absence" of any decision from
Dr. Shansky.

/7 We note that even the name "Treatment Review
Committee" suggests that the initial decision was
made elsewhere because the Committee, by its very
name, is reviewing treatment recommendations.

/8 While the review committee in Harper consisted of
three members (one of which was a psychiatrist),
we do not read Harper as mandating a
constitutional minimum for the specific number of
people that must sit on the panel nor who must
sit on the committee. We think it is enough that
the panel consisted of two members who were
required to be mental health professionals under
Ill. Admin. Code 20 sec. 415.20(i), with one
being a physician. Ill. Admin. Code 20 sec.
415.70(b).

/9 Because each of the defendants are entitled to
the entry of summary judgment in their favor on
the grounds of qualified immunity, we need not
review the judge’s alternative finding that
defendants Dillon and Wilson were entitled to
summary judgment on the ground that they lack any
personal involvement in the decision to medicate
Fuller.




  Diane P. Wood, Circuit Judge, with whom Williams,
Circuit Judge, joins, concurring. I agree with
much of what the majority has written in this
case, including most importantly its conclusion
that the defendants were entitled to qualified
immunity from suit on Fuller’s claims for damages
and its conclusion that any claims for injunctive
relief he is still raising are moot. I write only
to note that I understand the discussion of the
merits of Illinois’s system for administering
forced medication to a prisoner as something
directed to the question whether the state
officials must have known that without a second
level of independent review their system was
clearly unconstitutional. As the majority’s
discussion illustrates, there is much that
appears quite reasonable in the system the state
has adopted, and thus there is no way Fuller can
overcome the claim of qualified immunity from
suit. See, e.g., Anderson v. Creighton, 483 U.S.
635, 639 (1987); May v. Sheahan, 226 F.3d 876,
881 (7th Cir. 2000). Because our decision rests on
qualified immunity, however, I do not read it as
a final conclusion on the constitutionality of
Illinois’s system in the absence of review by the
Agency Medical Director. The district court did
not rest its decision on that ground, and there
is no need for us to do so either. It is enough
to say that we agree with the district court that
qualified immunity is surely present on these
particular facts, and leave other possible cases
for another day.